DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered. 

Remarks
This action is in response to the request for continued examination received on 7/26/22.  Claims 1-6, 8-16, and 18-22 are pending in the application.  Claims 7 and 17 have been cancelled and claims 21 and 22 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-4, 8-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (US 9,898,515), and further in view of Merz et al. (US 2009/0171955) and Mohan et al. (US 7,536,413).
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz and Mohan, and further in view of Kalmes et al. (US 2014/0215506).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).

With respect to claims 1 and 11, the limitation of “identifying a context relating to the set of transaction data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user analyzing the transaction data. Similarly, the limitation of “calculating word frequencies”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “calculating” in the context of this claim encompasses the user counting appearances of the term in the transaction data. The limitation of “creating weights for each of the unique names”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “creating” in the context of this claim encompasses the user deciding to weigh the unique names based on the count determined.  The limitation of “applying a string similarity algorithm”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “applying” in the context of this claim encompasses the user utilizing a mathematical algorithm on the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 1 and 11 recite an input, a memory and a computer processor, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving the input data” and “applying a pre-processing process.”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	With respect to “receiving the input data”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to “applying a pre-processing process”, the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Electronically scanning or extracting data.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	
With respect to claims 2-6, 8-10, 12-16, and 18-22, the limitations further define terms from claims 1 and 11, and do not provide significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (US 9,898,515), and further in view of Merz et al. (US 2009/0171955) and Mohan et al. (US 7,536,413).

With respect to claim 1, Avagyan teaches a system that generates similarity measures using context weighted words, the system comprising: 
an input configured to receive input data relating to transactions (Avagyan, Col. 5 Li. 9-12, in block 210, the transactional data resolution system (e.g., the transaction pair generation module 110 of FIG. 1) receives multiple raw transaction records from multiple data sources); 
a memory configured to store and manage context data and the transaction data (Avagyan, Col. 3 Li. 56-58); and 
a computer processor coupled to the input and the memory (Avagyan, Col. 3 Li. 22-26) and further configured to perform the steps of: 
receiving the input data comprising a set of transaction data for a plurality of transactions, the transaction data identifying a merchant and further including electronic funds transfer data (Avagyan, Col. 5 Li. 9-12, in block 210, the transactional data resolution system (e.g., the transaction pair generation module 110 of FIG. 1) receives multiple raw transaction records from multiple data sources) ; 
applying a pre-processing process to create a list of unique names from the set of transaction data (Avagyan, Col. 5 Li. 37-39, transactions may be extracted and stored in a tabular format in a delimited text file) ; 
identifying a context relating to the set of transaction data, the context comprising a determination of to what the transaction data pertains based on one or more characteristics from a group comprising: an industry related to the transaction data, a common location for the transaction data, and a timing common to the transaction data, the timing including seasons, natural events, and world events (Avagyan, Col. 6 Li. 35-40, in block 230, transaction record rules may be applied to identify the selected fields. In embodiments, the transaction record rules may be any defined rules or conditions for processing a raw transaction record. The transaction record rules may be specified based on the associated data source. & Col. 6 Li. 66 – Col. 7 Li. 5, In block 230, in an example, information within the same field may be identified as coherent or related (e.g., "CHICAGO IL 60615" is all location-related, whereas a field with "EXAMPLE BANK PLC" would be all entity-related). Accordingly, in block 230, the fields of a raw transaction record are analyzed to identify the name field(s) and the location field(s).); 
creating weights for each of the unique names in the list from the set of transaction data based on a corresponding calculated word frequency in light of the identified context, wherein the weighting is inverse to the document frequency (Avagyan, Col. 9 Li. 1-4, the list of candidates is compared one-by-one to the raw entity, computing a similarity score based on name and location information., Col. 9 Li. 12-15, the fields used for comparison ( entity/name and location) are text-based fields, therefore the measures considered are string comparisons & Col. 9 Col. 10 Li. 57-60, a term frequency, inverse document frequency (TF-IDF) approach may be employed wherein each feature (dimension) is inversely-weighted by how common that feature is across items in an entire corpus.); and 
applying a string similarity algorithm for each transaction against candidates in a truth set, using the weights for each unique name, in order to identify a best matching record (Avagyan, Col. 9 Li. 1-4, the list of candidates is compared one-by-one to the raw entity, computing a similarity score based on name and location information.).  
Avagyan doesn't expressly discuss transactions made at a point of sale device, calculating word frequencies for each unique name from the list of unique names based on the context.
Merz teaches receiving the input data … transactions made at a point of sale device, the transaction data identifying a merchant and further including electronic funds transfer data (Merz, pa 0028, When a consumer 22 tenders payment for a purchase with a payment card (also known as a financial transaction card), the merchant 24 requests authorization from the merchant bank 26 for the amount of the purchase. The request may be performed over the telephone, but is usually performed through the use of a point-of-sale terminal);
calculating word frequencies for each unique name from the list of unique names based on the context (Merz, pa 0110, a table is built containing the inverse document frequency of all two character n-grams present within the space of candidate records.); 
creating weights for each of the unique names in the list from the set of transaction data based on a corresponding calculated word frequency in light of the identified context, wherein the weighting is inverse to the document frequency (Merz, pa 0112, To assign a weight, or significance, to each two character n-gram present in a given record for each field involved in the approximate matching join, a cross-attribute weighted ten frequency/inverse document frequency TF/IDF value is computed for each n-gram value.);
applying a string similarity algorithm for each transaction against candidates in a truth set, using the weights for each unique name, in order to identify a best matching record (Merz, pa 0120, upon receipt of a candidate character string, a similarity is calculated 452 between each candidate character string and the reference string associated with each principal component. As described herein, such comparison might be based on an n-gram matching algorithm, such that a binary key indicative of the similarity of the candidate character string to each reference string and its corresponding principal component is created 454).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan with the teachings of Merz because the point of sale terminal can be more convenient for a user and provides a record level dynamic adjustment to the relative weight of matching n-grams according to the overall significance of the value in each field (Merz, pa 0112).
Avagyan in view of Merz and Mohan doesn't expressly discuss calculating word frequencies for each unique name from the list of unique names based on the context, wherein the calculating word frequencies further comprises calculating, in terms of standard deviation, a distance of each of the word frequencies from mean of the word frequencies. 
Mohan teaches calculating word frequencies for each unique name from the list of unique names based on the context (Mohan, Col. 13 Li. 1-4, The analysis and categorization engine 200 scans an unstructured object (step 901) and extracts concepts and the number of occurrences, or hits, of each concept within the object (step 910).), wherein the calculating word frequencies further comprises calculating, in terms of standard deviation, a distance of each of the word frequencies from mean of the word frequencies (Mohan, Col. 15 Li. 3-19, Key concepts are seed concepts that are selected to represent the object. In a symmetrical normal distribution, Key concepts have a weight closer to the mean 22 than some distribution lower limit (or low-bound) 27, and further from the mean 22 than some upper limit (or high-bound) 29. A concept whose weight falls further from the mean than low-bound is deemed to make an insignificant contribution to the concept of an object. A concept whose weight falls closer to the mean than high-bound occurs very frequently and thus contributes little to inherent meaning of the object. These criteria are broadly based on Claude Shannon's information theory, which states in general terms that the more frequently an information pattern occurs, the less its intrinsic value. Low- and high-limits can be modified by the user, and are advantageously expressed as some multiple of the standard deviation.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz with the teachings of Mohan because it indicates concepts that contribute little or more for a given object (Mohan, Col. 15 Li. 3-19).
With respect to claim 2, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein a predetermined threshold calculation is applied to the word frequencies to create the weights (Avagyan, Col. 8 Li. 21-25, Words that are most frequent in the master list of entity names (e.g., >0.5%, such as "the", "of, "company", and "inc") may be excluded from the look-up since they do not strongly distinguish between entities).  
With respect to claim 3, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein the industry comprises industry classifications (Avagyan, Col. 6 Li. 66- Col. 7 Li. 4).  
With respect to claim 4, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein the location is defined by a geographic location (Avagyan, Col. 7 Li. 40-44).  
With respect to claim 8, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein the string similarity algorithm comprises one of: Jaccard algorithm, Edit-Distanced based, N-Gram based (Avagyan, Col. 17 Li. 53-57).  
With respect to claim 9, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein the context is inferred from additional transaction data (Avagyan, Col. 7 Li. 3-7).  
With respect to claim 10, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein the transaction data further comprises one or more of: electronic funds transfer data, point-of-sale data and company names (Avagyan, Col. 5 Li. 13-16).

With respect to claims 11-14 and 18-20, the limitations are essentially the same as claims 1-4 and 8-10 and are rejected for the same reasons.

	With respect to claim 21, Avagyan in view of Merz and Mohan teaches the system of claim 1, wherein no weight is given to each of the word frequencies whose distance from the mean is less than three times the standard deviation (Mohan, Col. 15 Li. 10-19, A concept whose weight falls further from the mean than low-bound is deemed to make an insignificant contribution to the concept of an object. A concept whose weight falls closer to the mean than high-bound occurs very frequently and thus contributes little to inherent meaning of the object. These criteria are broadly based on Claude Shannon's information theory, which states in general terms that the more frequently an information pattern occurs, the less its intrinsic value. Low- and high-limits can be modified by the user, and are advantageously expressed as some multiple of the standard deviation.).

With respect to claim 22, the limitations are essentially the same as claim 21 and are rejected for the same reasons.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan in view of Merz and Mohan, and further in view of Kalmes et al. (US 2014/0215506).

With respect to claim 5, Avagyan in view of Merz and Mohan teaches the system of claim 1, as discussed above.  Avagyan in view of Merz and Mohan doesn't expressly discuss wherein the timing is defined by a season.  
Kalmes teaches wherein the timing is defined by a season (pa 0091, weighing recommended content based on time contexts such as season).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz and Mohan because it reflects different viewing trends associated with the viewing of media content items at different times of the day, different days of the week, different seasons of the year, which allows for appropriate content recommendations (Kalmes, pa 0021-0022).

With respect to claim 6, Avagyan in view of Merz and Mohan teaches the system of claim 1, as discussed above.  Avagyan in view of Merz and Mohan doesn't expressly discuss wherein the context further comprises timing or seasons.  
Kalmes teaches wherein the context further comprises timing or seasons (pa 0091, weighing recommended content based on time contexts such as season).  
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Avagyan in view of Merz and Mohan because it reflects different viewing trends associated with the viewing of media content items at different times of the day, different days of the week, different seasons of the year, which allows for appropriate content recommendations (Kalmes, pa 0021-0022).

With respect to claims 15 and 16, the limitations are essentially the same as claims 5 and 6 and are rejected for the same reasons.

Response to Arguments
Rejection under 35 U.S.C. 103
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Mohan et al. (US 7,536,413).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Al-Anzi, Fawaz S., Dia AbuZeina and Shatha Hasan. “UTILIZING STANDARD DEVIATION IN TEXT CLASSIFICATION WEIGHTING SCHEMES.” (2017). Al-Anzi teaches  employing the word’s standard deviation as a new factor in the TF-IDF model and states that the standard deviation is a suitable candidate to capture the words that have large scatter among the data collection. That is, we propose using standard deviation as another factor to include the effect of the word’s spreading (i.e., the word’s dispersion) (pg. 1386, 2nd pa).
Ponte (US 6,353,825) teaches selecting terms whose scores WT exceed an average score WT by two or more standard deviations.
Abir (US 8,744,835) teaches analyzing documents and thereby determining the association between words in a language. The method includes providing a collection of documents, selecting a first word or word string, and a second word or word string occurring in the documents. The method further involves associating first word or word strings and second word or word strings with common word or word strings based on frequency of occurrence of the common word or word strings within the ranges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169